Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: on page 10, line 22, “layer 2Different” should be “layer 2, different”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim 8 recites that “the elastomer layer is formed of an elastomer having a lower adhesion to the first mesh-like body and the second mesh-like body than an adhesion to the inner-layer tube”.  Regarding the relative “adherence” of the elastomer layer to anything, the specification states on page 11, third full paragraph that:
	“The peroxide-crosslinked rubber or the thermoplastic elastomer in which the peroxide-crosslinked rubber is dispersed is excellent in softness and hardly adheres to the below-mentioned resin blade 3 and metal blade 4, so that the stretchability of the buffer layer part LI and the reinforcing layer part L2 is improved.”
The mentioned rubber or elastomer corresponds to the elastomer layer, the resin blade 3/buffer layer part L1 corresponds to the second mesh-like body, and the metal blade 4/reinforceing layer part L2 corresponds to the first mesh-like body.  Thus, no relative adhesion property between the elastomer layer and the inner-layer tube (1), as compared to the adhesion between the elastomer layer and either of the mesh-like bodies, is mentioned.
	Furthermore, even if the specification supported a difference in adherence between the elastomer layer/second mesh-like body and the elastomer layer/inner-layer tube (and it appears that it doesn’t), since the resin blade 3/second mesh-like body is explicitly disclosed capable of being constructed of the same polymer elastomer materials as the inner-layer tube (1) (see page 12, lines 18-21), it is unclear how there can be a different in adhesion between the elastomer layer and the two elements made from the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the term "deforms more readily" (line 10) is a relative term which renders the claim indefinite.  The term "deforms more readily" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of “deforming more readily” or “deforming less readily”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As to claim 3,  the term "is softer than" (line 2) is a relative term which renders the claim indefinite.  The term "softer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of being “softer” or “harder”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

	Dependent claims inherit those defects.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanemasa et al. (US 2016/0051796, hereinafter “Kanemasa”).
As to claim 1, Kanemasa discloses a channel tube for endoscope comprising: 
an inner-layer tube (inner layer 22, Fig.2) inside which a through hole (lumen 20) extending in a longitudinal direction is formed, the inner-layer tube having an elastomer or a flexible resin as a base material thereof (see [0059] for a list of materials); 
an elastomer layer (outer layer 38, Fig.2) including a polymer elastomer (see [0061] for a list of materials), the elastomer layer being disposed so as to cover an outside of the inner-layer tube (as shown in Fig.2), and the surface of the elastomer layer being exposed to an outside (as shown in Fig.2); 

a buffer layer part (reinforcing layer 26, Fig.2) that deforms more readily than the reinforcing layer part (although it is not clear what constitutes “deforms more readily” (see 112(b) rejection above), a force applied from within lumen 20 and toward inner-layer tube 22 will deform buffer layer part 26 before it affects reinforcing layer part 40, and thus the buffer layer part will “deform more readily” than the reinforcing layer part; furthermore, since buffer layer part 26 and reinforcing layer part 40 can be made from resin material or metals ([0066], [0076]), and can be made from different materials from each other ([0076]), this allows for the buffer layer part 26 to be made from a resin and the reinforcing layer part 40 to be made from a metal, thus allowing the resin of buffer layer part 26 to be softer (e.g. durometer, elastic modulus, etc.) than the metal of the reinforcing layer part 40, and thus “deforming more readily”), the buffer layer part being layered on the reinforcing layer part and disposed between the inner-layer tube and an outer peripheral surface of the elastomer layer (as shown in Fig.2).
As to claim 2, the reinforcing member includes a first mesh-like1 body formed of a first element wire (formed by braiding the wire 42, [0076]).
As to claim 3, the buffer layer part includes a second mesh-like body formed of a second element wire (formed by braiding the wire 24, [0067]) that is softer than the first element wire (depending on the difference in materials, as described above with respect to claim 1).
As to claim 4, the buffer layer part is disposed between the inner-layer tube and the reinforcing layer part (as shown in Fig.2).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanemasa et al. (US 2016/0051796, hereinafter “Kanemasa”) in view of Narayan et al. (US 2003/0213939, hereinafter “Narayan”).
Kanemasa, as set forth above, further discloses the elastomer layer is disposed so as to penetrate through the reinforcing layer part and the buffer layer part so as to be in close contact with an outer peripheral surface of the inner-layer tube (see layer 38 of Fig.2), but fails to disclose that the elastomer forming the elastomer layer includes an organic peroxide crosslinked rubber or a thermoplastic elastomer in which the organic peroxide crosslinked rubber is dispersed.2  Narayan is just one of numerous references that teaches that certain polymer elastomers may or may not be crosslinked, but crosslinking the elastomers with additional polymers using agents such as organic peroxides results in a final product with improved physical and mechanical properties, depending on what is desired (see [0068]).  It would have .

Claim 10 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanemasa et al. (US 2016/0051796, hereinafter “Kanemasa”) in view of Kanemasa et al. (US 2015/0051541, hereinafter “Kanemasa 2”).
As to claim 10, Kanemasa, as set forth above with respect to claim 3, fails to teach that the first mesh-like body is partly exposed to an outside from the outer peripheral surface.  Kanemasa 2 teaches, in a similar tube arrangement including first and second mesh-like bodies (note coils 90 and 31 encompassed by outer layer 12 which covers inner layer 11, Fig.1), to partly expose the first mesh-like body to an outside of the outer peripheral surface of the elastomeric layer (as shown in Figs.3(a) and 3(b), the first mesh-like body 90 can be flush with the outer peripheral surface of outer layer 12 or partly protruding from such surface, [0055]).  Kanemasa 2 teaches that, by not requiring that the first mesh-like body is fully covered by the elastomeric layer 12, and thus allowing the first mesh-like body to be exposed (flush with or partly protruding from) to the outer peripheral surface of the elastomeric layer, the thickness of the tube can be reduced ([0059], e.g. excess thickness beyond the diameter of the first mesh-like body is not required).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reduced the thickness of the elastomeric layer of Kanemasa such that the first mesh-like body is partly exposed to reduce the overall .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references teach tube structures with multiple layers:
US 5762995 A	Kondo; Mituo et al.
US 20130274550 A1	TAKEUCHI; Yasuo
US 20160353976 A1	MAKIYAMA; Satoshi
US 5394864 A	Kobayashi; Tadasu et al.
US 5217002 A	Katsurada; Hiroyuki et al.
US 20170095640 A1	Rogers; Paul P. et al.
US 20170043129 A1	Fuentes; Allan
US 20170072163 A1	Lim; Elaine et al.
US 20160250442 A1	SATO; Yukiko et al.
US 20140236124 A1	MIYATA; Naohiko et al.
US 20140046301 A1	KUWADA; Shuichi et al.
US 20120277671 A1	Fuentes; Allan M.
US 20060200110 A1	Lentz; D. Christian et al.
The following references relate to crosslinking using organic peroxides:
US 20160347894 A1	ENDO; Koji et al.
US 4873288 A	Komatsu; Masato et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the term “mesh-like body” is sufficiently defined in the specification at page 12, lines 4-10.
        2 Because of the ambiguity and apparent lack of written description with respect to claim 8 (as set forth above), it will be assumed for the purposes of applying prior art that crosslinking the material of the elastomer layer with organic peroxide provides the adhesive effects recited in claim 8.